Citation Nr: 0632687	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  01-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
August 23, 2005, and a rating in excess of 20 percent, from 
August 23, 2005, forward, for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from July 1977 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board notes that the veteran, in his March 2000 statement 
appears to raise a claim for reimbursement of medical 
expenses  This matter is REFERRED to the RO for the 
appropriate action or re-referral.


FINDINGS OF FACT

1.  From August 23, 2005, forward, the veteran's degree of 
flexion is limited to 15 degrees, but there is no evidence of 
ankylosis.  

2.  Prior to August 23, 2005, the veteran's lumbar spine 
disability was not manifested by moderate limitation of 
motion, ankylosis, muscle spasm, or limited lateral range of 
motion.


CONCLUSIONS OF LAW

1.  From August 23, 2005, forward, the criteria for a 40 
percent rating, but no higher, are met for a lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5237 (2006).

2.  Prior to August 23, 2005, the criteria for a rating in 
excess of 10 percent for a lumbar spine disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003); 5235 to 5243 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2004 and April 2005, the VA sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notice 
post-dated the initial adjudication, the claim was 
subsequently readjudicated without taint from prior 
decisions, no prejudice was alleged by the veteran, and none 
is evident from the record.  Although there has not been any 
explicit effective date notice, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
prejudice resulted from this lack of notice, nor has any 
prejudice been alleged.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing VA examinations, providing a hearing, and 
fulfilling all Board remand requests.

The veteran is rated at 10 percent, effective December 10, 
1998, and 20 percent, effective August 23, 2005, for a lumbar 
spine disability.  The veteran has been diagnosed with 
moderate degenerative arthritis and chronic muscle strain.  
Although the record includes the veteran's complaints of 
radiating pain, and notes the finding of a bulged disc in the 
lumbar spine, the record contains no diagnosis of 
intervertebral disc syndrome or degenerative disc syndrome, 
and a May 2001 nerve conduction study reported negative 
findings as to lumbosacral radiculopathy.  Consequently, the 
rating criteria specific to intervertebral disc syndrome will 
not be considered.

During the pendency of this appeal, the rating criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  Because this claim 
was filed prior to the amendments, both the "old" and 
"new" rating formulas must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
The new rating formula may only be applied after the 
effective dates, however.  See Rhodan v. West, 12 Vet. App. 
55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion).  

The August 2005 VA examination record notes the veteran's 
flexion was limited to 15 degrees.  The "new" general spine 
criteria provide a 40 percent rating for forward flexion of 
the thoracolumbar spine to 30 degrees or less.  Consequently, 
a 40 percent is warranted from August 2005, forward, under 
Diagnostic Code (DC) 5237.  The record contains no evidence 
of neurological abnormalities, so a separate rating is not 
available.  See 38 C.F.R. § 4.71a, Note (1).  

A rating in excess of 40 percent is not warranted, however.  
Ratings in excess of 40 percent, under either the "old" or 
"new" rating criteria require evidence of ankylosis.  There 
is no evidence of ankylosis, and the veteran has not 
contended that either the entire spine or the lumbar spine is 
ankylosed.  Additionally, although the veteran's range of 
motion is limited, it is still too significant, even after 
consideration of pain, to be approximated to ankylosis.  
Consequently, a rating in excess of 40 percent is not 
warranted from August 23, 2005, forward.  

Prior to August 23, 2005, a rating in excess of 10 percent is 
not warranted.  A July 1999 VA examination record noted the 
veteran could flex to 100 degrees with lumbar lordotic curve, 
laterally bend to 45 degrees, rotate to 60 degrees, and 
extend to 30 degrees.  There were no associated spasm or 
splinting and no tenderness.  Motor function in the lower 
extremities showed no weakness or abnormality, sensation was 
intact, and gait was normal.  The x-ray record also reported 
results within normal limits.  An August 1999 MRI reported 
there was no evidence of an extruded disc herniation, 
stenosis, or peripheral neural foraminal encroachment, 
although there was evidence suggesting mild facet joint 
degenerative arthritis.  An August 1999 treatment record also 
reported full active range of motion with complaints of pain 
at the limits of motion.  Both lower extremities showed 
normal neurovascular status (no sensory deficits, weakness, 
or pathological deep tendon reflexes).

A November 2000 VA examination record noted range of motion 
of 90 degrees flexion with pain and 30 degrees bilateral 
bending.  There was no reflex, sensory, or motor deficits, no 
weakness or atrophy in the lower extremities, and no spasm.  
The veteran was noted to only complain of pain when forward 
flexing.  

A June 2004 VA examination reported the veteran had flexion 
to 85 degrees, with pain from 50 degrees forward, and 
extension, flexion, and lateral rotation were all within 
normal range.  There was no additional limitation of motion, 
pain, fatigue, weakness, or lack of endurance after 
repetition.  There was no evidence of spinal abnormality or 
misalignment, or muscle spasm.  Deep tendon reflexes, 
sensation to pinprick and touch, and muscular strength were 
all within normal limits.  A January 2004 MRI record reported 
the veteran had mild degenerative changes of the lumbosacral 
spine, worse at L4-5 where a broad-based bulging disc 
resulted in moderate biforaminal narrowing.  There was also a 
moderate to severe degree of spinal epidural lipomatosis, 
resulting in a possible compression of the thecal sac.  

The "new" general rating criteria for the spine provide 
higher ratings for forward flexion limited to 60 degrees, 
combined range of motion not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  The evidence of 
record indicates the veteran has no spasm or abnormal spinal 
contour, there is no finding of guarding or abnormal gait, 
and the combined range of motion is consistently more than 
120 degrees.  Additionally, the "new" general rating 
criteria for the spine state that the ratings are assessed 
"with or without symptoms such as pain."  Consequently, 
although the veteran is noted to have pain at 50 degrees 
flexion in the June 2004 VA examination record, he is able to 
flex to 85 degrees total, which is, like the earlier recorded 
degrees of flexion, too great to warrant a higher rating.  As 
stated above, based on the absence of any neurological 
abnormality, a separate rating, as provided by Note (1), is 
not available.  

A higher rating is also not available under the "old" 
criteria.  Under the "old" criteria, a higher rating was 
available for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of standing unilateral lateral spine 
motion, ankylosis, or moderate limitation of motion.  In 
considering limitation of motion, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

As stated above, there are negative findings as to spasms and 
the records indicate no loss of lateral spine motion or 
ankylosis.  Additionally, the veteran is noted to have full 
or significant range of motion, even after consideration of 
pain.  The veteran's extension, lateral bend, and rotation 
are consistently noted to be within normal limits and 
repetition does not decrease range of motion.  The veteran's 
degree of flexion is noted to be full, or nearly full, with 
pain, and although pain begins at 50 degrees, the veteran's 
total range of motion is too significant to warrant a 20 
percent rating.  Consequently, a rating in excess of 10 
percent s not warranted prior to August 23, 2005.


ORDER

A 40 percent rating, but no more, is granted from August 23, 
2005, forward, and a rating in excess of 10 percent is denied 
prior to August 23, 2005.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


